Citation Nr: 1415467	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1953 to September 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for a bilateral knee disability. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is of record. 

In a June 2013 decision, the Board denied entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected residuals of a left ankle fracture.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which in November 2013, based upon a Joint Motion for Remand (JMR), vacated the Board's determination and remanded the matter for further consideration.  

In the June 2013 decision, the Board referred an April 2013 claim for entitlement to a temporary total rating based on the need for convalescence following left knee replacement surgery.  A review of the claims file shows that this claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is therefore again referred to the AOJ for appropriate action. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful consideration of this matter, the Board finds that it must be remanded in order to comply with the terms of the November 2013 JMR.  The JMR noted that while the Board found that the evidence was sufficient to establish that the Veteran suffered an injury to his knees during service, it relied on the findings of the March 2011 VA examiner, who largely based his negative opinion on the lack of injury reported in the service treatment records.  The JMR stated that while the Board found the March 2011 VA opinion to be "lessened by the lack of a full rationale," it failed to explain why this opinion held sufficient probative value to support the denial of the Veteran's claim.  The Joint Motion instructed that remand was required for readjudication and any development deemed necessary.

In light of the foregoing, the Board finds that the Veteran should be afforded a new and complete VA examination, based on an accurate factual history.  In doing so, the Board instructs the VA examiner to provide a medical opinion, supported by a detailed rationale, on whether the Veteran's bilateral knee disability is related to his period of service or caused by or aggravated by his service-connected residuals of a left ankle fracture.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for VA Joints examination to ascertain the etiology of any knee disabilities.  The entire claims file (to include pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  All indicated testing should be conducted. 

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions: 

A)  Is it at least as likely as not (50 percent or greater probability) that any knee disability, found to be present is related to or had its onset during service.

In rendering this opinion, the examiner is to consider the fact that an in-service injury to the knees is established based on the Veteran's service as a parachutist.

B)  Is it at least as likely as not (50 percent or greater probability) that any knee disability, found to be present, is proximately due to or permanently aggravated by the Veteran's service-connected residuals of a left ankle fracture.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

2.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

